Eothrogk, J.-
1. PENSION: when subject to judgments: exemption. I. The principal question in the case is whether the creditors of the husband had the right to subject ^le pension-money, or the property purchased with it, to the payment of their judgments. It -g ciaimeq py appellants that the proceeds of the pension are exempt under section 4747 of the Eevised Statutes of the United States.
In Webb v. Holt, 57 Iowa, 712, a majority of this court' held that the exemption applies only to money due the pensioner, while in course of transmission to him, and fhat there is no exemption after it comes into his possession.
2. FRAUDULENT conveyance: pleading. II. It is claimed that no fraud is charged as against the wife. This is not necessary in case of a voluntary conveyanee from the husband to the wife. If the conveyance is without consideration, and made at a time when the husband is largely indebted and insolvent, the conveyance is presumptively fraudulent. The rule is the same where the husband’s money is used in purchasing property which is conveyed to the wife.
3. HUSBAND and wife : earnings of creditors. III. It is urged that the payment of the $900 to the wife was in discharge of a valid debt due from the husband to her. The evidence does' not support this claim. The parties were married in 1865, at which time neither of them had any money or property. The wife never acquired anything from any source outside of the family. The husband conducted his own business and managed and controlled the property. Under these circumstances any arrangement by which the husband acknowledged an indebtedness to the wife would be unavailing as against the creditors *137of the husband. Her earnings, unless acquired in carrying on an independent business of her own, could n'ot be made the basis of a claim against her husband to the prejudice of his creditors.
Affirmed.